While it is well settled law that a "promise may be implied against" a town "from the acts of its agents within their authority, as in the case of natural persons," (Glidden v. Unity, 33 N.H. 571, 577) this principle does not help the plaintiff's case. The only town official who did acts from which a promise could possibly be implied was the health officer. He had no authority to furnish medical attendance at the expense of the town even by express contract (Congdon v. Nashua, 72 N.H. 468, 471) and a fortiori no promise on behalf of the town could be implied from his conduct. This case is governed by the principles laid down in Pettengill v. Amherst, *Page 156 72 N.H. 103 and Creier v. Fitzwilliam, 76 N.H. 382, and the order must, therefore, be
Judgment on the verdict.
All concurred.